955 F.2d 42
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joshua Floyd PIERCE, Plaintiff-Appellant,v.Clarence L. JACKSON, Jr.;  John A. Brown;  Gail Y. Browne;Jacqueline F. Fraser;  George Hampton, Jr.;  Lewis W. Hurst;Edward Murray;  John D. Parker;  Morris L. Ridley;  FrankE. Saunders;  B. Norris Vassar;  Charles S. Robb;  Gerald A.Baliles;  L. Douglas Wilder, Defendants-Appellees.
No. 92-6006.
United States Court of Appeals, Fourth Circuit.
Submitted Feb. 3, 1992.Decided Feb. 18, 1992.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   James C. Turk, Chief District Judge.  (CA-91-620-R)
Joshua Floyd Pierce, appellant pro se.
Robert Harkness Herring, Jr., Assistant Attorney General, Richmond, Va., for appellees.
W.D.Va.
AFFIRMED.
Before WIDENER, HAMILTON and LUTTIG, Circuit Judges.
OPINION
PER CURIAM:


1
Joshua Floyd Pierce appeals from the district court's order denying relief under 42 U.S.C. § 1983 (1988).   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Pierce v. Jackson, No. CA-91-620-R (W.D.Va. Nov. 26 and Dec. 12, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.